Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This communication action is responsive to amendment filed on 11/6/2020, where Applicant amended the claims. Claims 1-21 remain pending.

Response to Arguments
Applicant’s arguments, filed 11/6/20, have been fully considered and are persuasive.  Therefore, the previous 103 prior art rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made based on Varenhorst in view of Peters in further view of Liu.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Varenhorst et al (US Publication No 20140359011) in view of Peters (US Publication No 20110123124) in further view of Liu (US Publication No. 20150049214).
In reference to claim 1, Varenhorst teaches a media storage system comprising:
a network interface configured to communicate with a computer network; a memory configured to store media files; and a processor coupled to the memory and to the network interface, the processor being configured to generate a single media stream by at least:
selecting a first plurality of media files according to one or more selection criteria, wherein a first file and a second file of the first plurality of media files are different formats from each other (see at least paragraph 27 lines 7-15, and paragraph 29);
reformatting the first plurality of media files to conform to a common format (see at least paragraph 86, lines 11 to end of paragraph);
evaluating a second plurality of media files for inclusion in the single media stream by at least: omitting a media file from the second plurality of media files (see at least paragraphs 72,78, teaches evaluating media selection and items to be excluded from the presentation); 
including the first plurality of media files and the selected one or more media files from the second plurality of media files in the single media stream for sequential playback of the included media files (see at least paragraph 32); and
making the single media stream accessible to the computer network over the network interface (see at least paragraphs 4,27).
Varenhorst fails to explicitly teach where the reformatting is by at least: resizing an image or video in the first file to conform to the second file; and changing the first file and the 
 Varenhorst fails to explicitly teach automatically omitting a media file from the second plurality of media files that is determined to significantly differ in appearance from the first plurality of media files, based on predetermined respective thresholds for characteristics of the media files; and selecting one or more media files from the remaining media files of the second plurality of media files. However, Peters teaches generating image collections and discloses removing undesirable images from a cluster based on image characteristics, and then selecting image files form the cluster (see Peters, at least paragraphs 37-38). It would have been obvious for one of ordinary skill in the art before the filing date of the invention to modify Varenhorst based on the teachings of Peters for the purpose of avoiding sharing image files which are essentially meaningless and unviewable by the image recipients/viewers.
In reference to claim 2, this is taught by Varenhorst, see at least paragraphs 81,86, which teaches applying filtering scores to the media selections, reformatting based on the score, and aggregating into a single presentation.
In reference to claim 3, this is taught by Varenhorst, see at least paragraph 86, which teaches ordering based on the score. 
In reference to claim 4, this is taught by Varenhorst, see at least paragraphs 72,73, which teaches multiple media.
In reference to claim 5, this is taught by Varenhorst, see at least paragraph 86, which teaches the single presentation.
In reference to claim 6, this is taught by Varenhorst, see at least paragraph 78, which teaches request for selection of the media.
In reference to claim 7, this is taught by Varenhorst, see at least paragraph 29, which teaches identifying and grouping the media.
In reference to claim 8, this is taught by Varenhorst, see at least paragraphs 46-48, which teaches common features.
In reference to claim 9, this is taught by Varenhorst, see at least paragraph 29, which teaches file format.
In reference to claim 10, this is taught by Liu, see at least paragraph 44 lines 8-11.
In reference to claim 11, this is taught by Varenhorst, see at least paragraphs 28,30.
In reference to claim 12, this is taught by Varenhorst, see at least paragraphs 45-48, which teaches common features.
In reference to claim 13, this is taught by Varenhorst, see at least paragraphs 27,29, which teaches image and video formats.
Claims 14-21 are slight variations of claims 1-13 above, and are therefore rejected based upon the same rationale as given.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ramy M Osman/
Primary Examiner, Art Unit 2457
January 14, 2021